Order entered November 5, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00940-CV

                               IN RE ZIMMER, INC., Relator

                 Original Proceeding from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-03111-2011

                                          ORDER
                        Before Justices FitzGerald, Francis and Brown

       Before the Court is relator’s petition for writ of mandamus in which the relator requests

that the Court stay proceedings in the trial court if the petition for writ of mandamus is not

determined by November 10, 2014. Pending further order of the Court, we ORDER STAYED

the December 1, 2014 trial setting and all proceedings in the trial court in connection with the

December 1, 2014 trial setting.     Relator’s petition for writ of mandamus remains under

consideration.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE